DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and under examination, of which claims 1, 9, and 13 are independent claims. Claims 1-11, 13, and 14 were amended in the Amendment filed on October 29, 2021. 

Response to Amendment
Applicant’s explains in the Amendment that a Replacement Sheet was filed to correct a misspelling error in FIG. 6.  However, the record does not show that such Replacement Sheet was filed.  Accordingly, the objection to the Drawings is maintained.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
In response to the non-statutory subject matter rejection, on page 10 of the Amendment it is argued that, as amended, “independent claim 1 recites a camera system to capture images of the layer and a processor to generate a 3D image of the layer based on the images taken by the camera system. A human mind cannot capture images of the layer that the processor can access, and a human mind cannot generate a stereoscopic 3D image. Thus, under the broadest reasonable interpretation, the features recited in independent claim 1 do not fall under mental processes that can be performed in a human mind. Therefore, independent claim 1 is not directed to a judicial exception of an abstract idea.”  The Office respectfully disagrees.
As explained in detailed below, the features associated with the camera system and the processor are not submitted as being directed to abstract ideas.  Rather, the Office explains that such recitations are not sufficient to demonstrate integration of a judicial exception into a practical application and do not amount to significantly more. Rather, the additional features including “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; a processor; and a memory on which are stored machine readable instructions that when executed by the processor”, as recited in independent claim 1 and similarly recited in independent claims 9 and 13, which are configured to carry out the additional and abstract idea limitations may be tools that are used to capture an image, to generate and output an indication (at the processor) and store instructions (at the memory), but recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  As a result, the rejection is maintained.
With respect to dependent claim 6, on page 14 of the Amendment it is argued that Narita does not teach “determine a height of the solidified build material particles at the location on the layer based on the stereoscopic 3D image of the layer”, as recited in amended dependent claim 6.  The Office respectfully disagrees.
Narita describes in Paragraph [0081] “FIG. 6 is an enlarged sectional view of the broken line area R in FIG. 1 before and after the emission of the light beam. As indicated on the left side, FIG. 6 illustrates a case where a forming layer 15 with a thickness Δt′ is formed by emitting the light beam to the powder bed 8 with a thickness Δt. In this case, a deformation amount C of the powder bed 8 by the emission of the light beam is obtained as the difference between the Narita describes that the “above-described third condition is defined by, for example, the expression Cmax<M by using the maximum deformation amount Cmax of the powder bed 8 and the movement amount M of the base plate per forming cycle.”  In Paragraph [0083], Narita describes that when “it is determined by the laying abnormality determination part 104 that a laying abnormality exists, the laying-abnormality warning notice part 108a issues a warning to that effect by operating the laying-abnormality warning part 44a. When it is determined by the forming abnormality determination part 106 that a shaping abnormality exists, the forming-abnormality warning notice part 108b issues a warning to that effect by operating the forming-abnormality warning part 44b.”  
As a result of the description provided in Narita, the laying abnormality determination part 104 and the forming abnormality part 106 of the control device 100 reads on “the processor”.  The deformation amount C of the powder bed 8 as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission over the surface of the forming layer reads on “determine a height of the solidified building material particles at the location on the layer”.  The image captured by the image-capturing units as described in Paragraph [0064] and analyzed to generate 3D data reads on “the stereoscopic 3D image”.  Therefore, the Office maintains that the combination of Penny, Jurg, and Narita
Applicant’s arguments with respect to the anticipatory and obviousness rejections of the independent claims and remaining related dependent claims have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because FIG. 6 includes a typographical error in operation 614.  Please replace “SOLIDFY” with “SOLIDIFY”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... identify an optical property of the solidified build material particles at a location on the layer based on the stereoscopic 3D image of the layer; determine whether the identified optical property exceeds a predefined threshold; and based on a determination that the identified optical property exceeds the predefined threshold...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the limitation of “identify an optical property of the solidified build material particles at a location on the layer from the stereoscopic 3D image; determine whether the identified optical property exceeds a predefined threshold; and based on a determination that the identified optical property exceeds the predefined threshold,...”, as drafted, are mental processes that can be performed in a human mind through observation, evaluation, and judgement.  For instance, from an image, a person can observe and identify an optical property of a build material at a location on the layer and determine whether such optical property exceeds a limit.  A person can observe, evaluate, and judge, through a display for example, that the optical property exceeds a threshold.  
Accordingly, the claim recites abstract ideas.
These judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; a processor; and 
The generate and output limitations are insignificant extra-solution activities under MPEP 2106.05(g).  The access limitation is a pre-solution step of gathering data as an image for use in the claimed method. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The output limitation, in turn, is a post-solution activity, without imposing a meaningful limit. The limitation amounts to necessary data or indication outputting.
The additional features including “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; a processor; and a memory on which are stored machine readable instructions that when executed by the processor”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to capture an image, to generate and output an indication (at the processor) and store instructions (at the memory), but recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  Simply implementing the abstract idea on a generic 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The generate and output limitations represent functions that are well-understood, routine, and conventional when they are claimed in a merely generic manner, such as accessing an image or outputting data, such as an indication.  With respect to “generate a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images of the layer captured by the camera system”, US Patent Publication No. 2021/0078076 A1 to Jurg et al. (“Jurg”) describes in Paragraphs [0003], [0017], [0018], [0027], [0076], and [0088] and FIG. 1 describes a single image from each field of view produced by each image sensor of a layer of a 3D component or 3D defect map, which reads on “generate a stereoscopic three-dimensional (3D) image of the layer …based on the at least two images of the layer captured by the camera system”.  US Patent Publication No. 2020/0180023 A1 to Narita et al. (“Narita”) describes in paragraph [0019] “at least one image-capturing unit for capturing an image of the fringe pattern; and an analyzing part for generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern captured by the image-capturing unit”. US Patent Publication No. 2012/0107530 A1 to Morishima (“Morishima”) describes paragraph [0005] printing a stereoscopic image, including a light-transmitting image-receiving layer and a linear polarizing layer.
Penny”) describes in paragraph [0055] “FIG. 7D is a schematic illustration of a perspective view of the object of FIG. 7A, illustrating a location and severity of porosity of the object, which can be provided, for example, in an inspection report”. Penny also describes in paragraph [0122] “[b]ecause data can be collected layer-by-layer, as illustrated by FIG. 7C, an inspection report mapping the exact three-dimensional size and shape of print defects can be computed...”  Narita describes in paragraph [0076] that “the upper limit value Tavg_max is a threshold value for determining a laying abnormality when the average height Tavg of the laid powder bed 8 is too high (for example, when the powder bed 8 has a locally thick area due to a protrusion), the beam output becomes insufficient relative to the powder amount of the powder bed 8, which results in the shortage of melting.”  US Patent Publication No. 2017/0297260 A1 to Mantell (“Mantell”) describes in paragraph [0007] “Once the measured similarity is greater than the predetermined threshold, the processor modifies the three-dimensional data for printing the three-dimensional object with reference to the generated model of the three-dimensional object that had the measured similarity that was greater than the predetermined threshold” and in paragraph [0067] that “the output device 1058 is configured to output the modified three-dimensional data to the three-dimensional object printer”.
The features of the “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; a processor; and a memory on which are stored machine readable instructions that when executed by the processor” do not amount to significantly more, as they do not add any inventive concept to the claim by simply 
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 2-8 further define the abstract idea as recited in independent claim 1.  Therefore, claims 2-8 are directed to a judicial exception that is not integrated into a practical application. Claims 3 and 8 further recite, “output an instruction to implement the determined modification”.  However, as explained with respect to independent claim 1, “output an instruction” is not sufficient to integrate the abstract ideas identified into a practical application and does not amount to significantly more.  As a result, claims 2-8 do not recite additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-8 are not patent eligible.
Independent claim 9 recites, “... identifying, by the processor and based on the stereoscopic 3D image of the layer, a location on the layer including the solidified build material particles having an optical property that is outside of a predefined threshold; based on the optical property at the location being outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the location on the layer based on 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the limitations of “identifying, by the processor and based on the stereoscopic 3D image of the layer, a location on the layer including the solidified build material particles having an optical property that is outside of a predefined threshold; based on the optical property at the location being outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the location on the layer based on the stereoscopic 3D image of the layer; determining, by the processor, a probable cause for the optical property based on the determined height of the solidified build material particles; and based on the probable cause for the optical property,...”, as drafted, are mental processes that can be performed in a human mind through observation, evaluation, and judgement.  For instance, from an image, a person can observe and identify an optical property of a build material at a location on the layer, determine the height of the build material particles at the location on the layer, determine whether such optical property is outside a threshold range, and think of the probable cause for the optical property based on the person’s experience.  A person can observe, evaluate, and judge, through a display for example, that the optical property exceeds a threshold range.  
Accordingly, the claim recites abstract ideas.

The generating and outputting limitations are insignificant extra-solution activities under MPEP 2106.05(g).  The access limitation is a pre-solution step of gathering data as an image for use in the claimed method. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The output limitation, in turn, is a post-solution activity, without imposing a meaningful limit. The limitation amounts to necessary data or indication outputting.
The additional features including “capturing, by a camera system, at least two images of a layer including solidified build material particles from different camera angle” and “a processor”, as recited in the claim that is configured to carry out the additional and abstract idea limitations may be tools that are used to generate and output an alert or an instruction, but recited so generically that they represent no more than a mere instruction to apply the judicial exceptions on or using a generic electronic or computer component.  Simply implementing the abstract idea 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The generating and outputting limitations represent functions that are well-understood, routine, and conventional when they are claimed in a merely generic manner, such as accessing an image or outputting data, such as an indication.  With respect to “generating, by a processor, a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images”, Jurg describes in Paragraphs [0003], [0017], [0018], [0027], [0076], and [0088] and FIG. 1 describes a single image from each field of view produced by each image sensor of a layer of a 3D component or 3D defect map, which reads on “generate a stereoscopic three-dimensional (3D) image of the layer …based on the at least two images of the layer captured by the camera system”. Narita describes in paragraph [0019] “at least one image-capturing unit for capturing an image of the fringe pattern; and an analyzing part for generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern captured by the image-capturing unit”.  Morishima describes paragraph [0005] printing a stereoscopic image, including a light-transmitting image-receiving layer and a linear polarizing layer.
With respect to “outputting, by the processor, at least one of an alert or an instruction to correct a condition in solidifying build material particles in a future layer”, Penny describes in paragraph [0062] “In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location; calculate optimal scan parameters in view of defect and feedstock properties...” Penny also describes in paragraph [0104] “Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.” Narita describes in paragraph [0076] that “the upper limit value Tavg_max is a threshold value for determining a laying abnormality when the average height Tavg of the laid powder bed 8 is too high (for example, when the powder bed 8 has a locally thick area due to a protrusion), the beam output becomes insufficient relative to the powder amount of the powder bed 8, which results in the shortage of melting.”  Mantell describes in paragraph [0007] “Once the measured similarity is greater than the predetermined threshold, the processor modifies the three-dimensional data for printing the three-dimensional object with reference to the generated model of the three-dimensional object that had the measured similarity that was greater than the predetermined threshold” and in paragraph [0067] that “the output device 1058 is configured to output the modified three-dimensional data to the three-dimensional object printer”.
The additional features including “capturing, by a camera system, at least two images of a layer including solidified build material particles from different camera angle” and “a 
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 10-12 further define the abstract idea as recited in independent claim 9.  Therefore, claims 10-12 are directed to a judicial exception that is not integrated into a practical application. Claim 12 further recites “outputting an instruction...” and “outputting an alert”.  However, as explained with respect to independent claim 9, “outputting” an instruction and an alert is not sufficient to integrate the abstract ideas identified into a practical application and does not amount to significantly more.  As a result, claims 10-12 do not recite additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10-12 are not patent eligible.
Independent claim 13 recites, “... identify, from the stereoscopic 3D image, the solidified build material particles at a location on the layer having an unintended optical property; determine a modification to a condition of solidifying build material particles in a future layer of build material particles based on the identified solidified build material particles at the location having the unintended optical property...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the limitation of “identify, from the stereoscopic 3D image, the solidified build material particles at a location on the layer having an unintended optical property; determine a modification to a condition of solidifying build material particles in a future layer of build material particles based on the identified solidified build material particles at the location having the unintended optical property,...”, as drafted, are mental processes that can be performed in a human mind through observation, evaluation, and judgement.  For instance, from an image, a person can observe and identify solidified build material particles on the layer and determine a modification to a condition.  A person can observe, evaluate, and judge, through a display for example, that the solidified build material particles have an unintended property.  
Accordingly, the claim recites abstract ideas.
These judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; a spreader; forming components; a processor to: control the spreader to apply the layer of build material 
The generate of the stereoscopic 3D image and implementing a solidifying operation claimed limitations are insignificant extra-solution activities under MPEP 2106.05(g).  The generate limitation is a pre-solution step of gathering data as an image for use in the claimed method. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The implementing limitation, in turn, is a post-solution activity, without imposing a meaningful limit. The limitation amounts to necessary implementation of a solidifying operation.
The additional features including “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; the spreader to apply a layer of build material particles in a build zone”, “the forming components... to solidify build material particles in a selected area of the layer”, and “a processor”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to apply, solidify, form, access, and implement a solidifying operation, but recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using generic electronic or computer components.  Simply implementing the abstract idea on a 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The generate of the stereoscopic 3D image and implementing the modification to correct the condition of solidifying represent functions that are well-understood, routine, and conventional when they are claimed in a merely generic manner, such as accessing an image or outputting data, such as an indication.  With respect to “generate a stereoscopic 3D image of the layer”, based on the description of Jurg in Paragraphs [0003], [0017], [0018], [0027], [0076], and [0088] and FIG. 1, the single image from each field of view produced by each image sensor of a layer of a 3D component or 3D defect map reads on “generate a stereoscopic three-dimensional (3D) image of the layer …based on the at least two images of the layer captured by the camera system”.  Narita describes in paragraph [0019] “at least one image-capturing unit for capturing an image of the fringe pattern; and an analyzing part for generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern captured by the image-capturing unit”.  Morishima describes paragraph [0005] printing a stereoscopic image, including a light-transmitting image-receiving layer and a linear polarizing layer.
With respect to “implement a solidifying operation on build material particles in the future layer according to the determined modification”, Penny describes in paragraphs [0017], [0061], [0062], [0102], and [0104] generating toolpaths to scan the next layer to achieve the Sanz”) describes in paragraph [00036] “At 408, the controller 312 determines whether the determined degree of contraction is within an acceptable range or limits. If the controller 312 determines that the degree of contraction is within an acceptable range it controls the 3D printing system 300 to continue forming and selectively solidifying portions of formed layers of build material to form a 3D object. If, however, the controller 312 determines that the degree of contraction is not within an acceptable range the controller 312 takes, at block 41 0, an appropriate corrective action such as modifying one or multiple operating parameters of the printing system, as described in greater detail below. In one example an acceptable range may be within about +/- 10% of a reference contraction level. In other examples a higher or lower range may be acceptable. The corrective action aims to ensure that portions of solidified build material in subsequently processed layers of build material have a degree of contraction with an acceptable range.” Furthermore, US Patent Publication No. 2019/0077085 A1 to Jau et al. (“Jau”) describes in paragraph [0004] “...the 3D printer 1 controls the forming platform 12 to raise after the printing layer is solidified to peel the whole model 2 from the membrane 112, then controls the forming platform 12 to drop to a printing height of the next printing layer of the model 2 in order to solidify the next printing layer.”
In addition, the features of the a camera system to capture at least two images of a layer including solidified build material particles from different camera angles; the spreader to apply a layer of build material particles in a build zone”, “the forming components... to solidify build material particles in a selected area of the layer”, and “a processor”, do not amount to significantly more, as they do not add any inventive concept to the claim by simply accessing 
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 14 and 15 further define the abstract idea as recited in independent claim 13.  Therefore, claims 14 and 15 are directed to a judicial exception that is not integrated into a practical application.   These claims do not recite additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 and 15 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0118300 A1 to Penny et al. ("Penny") in view of US Patent Publication No. 2021/0078076 A1 to Jurg et al. (“Jurg”).
Regarding independent claim 1, Penny teaches:
An apparatus comprising: Penny: Abstract (“Systems, devices, and methods for additive manufacturing are provided that allow for components being manufactured to be assessed during the printing process.”)
…
a processor; and Penny: FIG. 1 [The computational device 80 and the controller 60 read on “a processor”.]
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: Penny: Paragraph [0063] (“Parameters and other data measured or otherwise acquired by the spectrometer 40 can be recorded in a storage unit (e.g., computer, database, cloud, etc.) using any number of techniques known to those skilled in the art for recording, such as storing it in a computer hard drive, a database, in a cloud setting, incorporated into an inspection report, and/or used to generate a digital twin model.”)
…
identify an optical property of the solidified build material particles at a location on the layer based on the stereoscopic 3D image of the layer; Penny: Paragraph [0062] (“Each band 45 illustrated in the hypercube can be a different color to demonstrate temperatures (e.g., red, orange, yellow, green, blue, violet)... Parameters that can be measured by the spectrometer include but are not limited to one or more of a temperature distribution, emissivity, band ratios, radiation transport characteristics, and a melt pool shape. Additional details about such the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location...”) Penny: Paragraph [0068] (“...the controller 60 can effect those adjustments. Alternatively, the computational device 80 can do so... Some non-limiting examples of such adjustments include: adjusting an energy profile of a first laser of the AM printer 20 to maintain a desired temperature gradient about a portion ... Non-limiting examples of energy profiles can include energy delivered as a function of location within the laser spot...”) Penny: Paragraph [0114] (“However, machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and ... the stochastic nature of powder particle movement may all manifest as variations in the characteristics of the powder layer across the build platform. This variance can cause defects in complete components, such as porosity resulting from under-fusion in regions of excessive powder deposition.”) Penny: Paragraph [0107] (“... porosity ... can be generated by application of an excessive energy density, relative to the energy density that causes complete fusion.”)  Penny: Paragraph [0124] (“The processes for defect identification described herein provide quantitative methods to detect defects, either in departure from optimal process conditions or by post-layer inspection. This knowledge of defect type and severity is significant for effective remediation before adding subsequent layers to the part.”) [The resulting variations in the characteristics of the powder layer or the porosity from the amount of energy density detected reads on “identify an optical property”.  The controller detecting one or more defects of the deposited layers on the defect location or the porosity resulting from under-fusion in regions of excessive powder deposition reads on “identify... at a location on the layer”.] 
determine whether the identified optical property exceeds a predefined threshold; and Penny: Paragraphs [0062], [0068], [0107], [0114] and [0124] [As described above.] [The amount of energy density generating porosity that is in excess from the energy that causes complete fusion reads on “determine whether the identified optical property exceeds a predefined threshold”.] 
based on a determination that the identified optical property exceeds the predefined threshold, output an indication that the layer includes an optical property that exceeds the predefined threshold.  Penny: Paragraph [0055] (“FIG. 7D is a schematic illustration of a perspective view of the object of FIG. 7A, illustrating a location and severity of porosity of the object, which can be provided, for example, in an inspection report;”) Penny: Paragraph [0062] (“In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location; calculate optimal scan parameters in view of defect and feedstock properties...”) Penny: Paragraph [0122] (“Because data can be collected layer-by-layer, as illustrated by FIG. 7C, an inspection report mapping the exact three-dimensional size and shape of print defects can be computed...”) Penny: Paragraph [0124] [As described above.] [In response to the defects on the portion of deposited layer, providing an inspection report reads on “based on a determination that the identified optical property exceeds the predefined threshold, output an indication that the layer includes an optical property that exceeds the predefined threshold”.]
Penny does not expressly teach “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles;… generate a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images of the layer captured by the camera system”, as recited in amended independent claim 1.  Jurg, however, describes an additive manufacturing system and method is provided for fabricating 3D objects from successive layers of material.  Jurg teaches:
a camera system to capture at least two images of a layer including solidified build material particles from different camera angles;… Jurg: Paragraph [0003] (“SLS [selective laser sintering] systems partially melt a fraction of the individual particles to fuse the powder while SLM and EBM processes completely melt the powder material at the point of energy input. Jurg: Paragraph [0017] (“The use of multiple cameras allows increased image resolution of the image without resorting to expensive image sensors with large sensor arrays.”) Jurg: Paragraph [0018] (“The data captured by each image sensor is a spatially resolved image of the energy input in part of the specified area. When merged with the image data from the other image sensors, a single image with a relatively small amount of spatially resolved image data is indicative of the energy input across the whole area of interest within that layer of material. The comparison between this single image and a reference image requires little processing power and allows real-time feedback control of the laser or electron beam. Smaller data volumes are more easily stored, or used to develop a 3D defect map of the component.”) Jurg: Paragraph [0027] is a powdered metal. In other forms, the material is a powdered polymer, ceramic or liquid polymer.”) Jurg: Paragraph [0076] and FIG. 1 (“A processor 56 controls three image sensors 30, 32 and 34 positioned outside the chamber 36 to view the build process through the window 28... Each of the image sensors 30, 32 and 34 has a corresponding field of view 38, 40 and 42 respectively. In combination, the respective fields of view cover the top most layer 18 of the build chamber 36.”) [The different field of views to capture image data from the material including powdered metal at the point of energy input reads on “capture at least two images of a layer including solidified build material particles from difference camera angles”.]
…generate a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images of the layer captured by the camera system;… Jurg: Paragraphs [0003], [0017], [0018], [0027], and [0076] and FIG. 1 [As described above.] Jurg: Paragraph [0088] (“The single spatially resolved image 1 for one layer 3 of a 3D component indicates the specified area 4 of the powdered material to be consolidated by an energy projection assembly. Within the specified area 4, the image 1 indicates sufficient consolidation of the majority of the powder 5.”) [The single image from each field of view produced by each image sensor of a layer of a 3D component or 3D defect map reads on “generate a stereoscopic three-dimensional (3D) image of the layer …based on the at least two images of the layer captured by the camera system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny and Jurg before them to include a camera system and generating a 3D image based on two images of the layer captured by the camera system because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
Penny and Jurg because the combination would allow locating potential defects from a single image rather than a large set of images captured at high frame rates dramatically reduces the amount of data processing. This in turn reduces processing times such that real time feedback control of the fabrication process requires far less processing power. As discussed further below, multiple image sensors allow a scalable system with much higher image resolution than otherwise possible. Jurg Paragraph [0015]
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Penny further teaches:
The apparatus of claim 1, wherein the instructions are further executable to cause the processor to: 
determine, based on the optical property, a probable reason as to why the solidified build material particles have the identified optical property. Penny: Paragraph [0114] [As described above.] Penny: Paragraph [0115] (“The present disclosure provides means for quantification and mitigation of such defects, through the ability to discriminate materials based upon their radiative signatures. Here, a multi-spectral image of the build platform can be taken after recoating, optionally after heating to a temperature below that required to fuse the material to enhance blackbody emission. The measured emissivity of each pixel can then be compared to previously measured spectral emissivity functions corresponding to bare, fused material and a deep layer of powdered material. Such a comparison may be performed, for example, by taking the normalized inner product to quantify the degree to which the region subtended by a pixel corresponds to one of these conditions. Regions lacking in powder density can exhibit more radiative character from the prior layer, whereas the radiative character of the powder can [The machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and the stochastic nature of powder particle movement creating variance or the excessive powder deposition or regions lacking in powder density read on “determine...a probable reason”.  The variance, such as under-fusion, caused due to excessive powder deposition or regions lacking in powder density reads on “as to why the solidified build material particles have the identified optical property”.]
Regarding dependent claim 3, this claim incorporates the rejection of claim 2. Penny further teaches:
The apparatus of claim 2, wherein the instructions are further executable to cause the processor to: 
based on the determination of the probable reason as to why the solidified build material particles have the identified optical property, determine a modification to a condition of solidifying build material particles in a future layer of build material particles; and Penny: Paragraph [0017] (“...process measurements for neighboring points, again including those in the preceding layer, can be fed-forward to more optimally set process parameters for subsequent points.”) Penny: Paragraph [0061] (“The feedstock to be fused to the component may be delivered as a powder or powdered material 38...”) Penny: Paragraph [0062] (“In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: use one or more Penny: Paragraph [0102] (“By way of non-limiting example, such a work flow can include the following steps: Print layer; Measure the temperature distribution of the part; Optionally reheat the part in specific locations if the temperature distribution is not favorable; Generate toolpaths to scan the next layer to achieve the desired residual stress profile;...”) Penny: Paragraph [0104] (“Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.”) [Quantifying defect morphology reads on “the determination”.  In response to the detection of the one or more defects of the powdered material (i.e., feedstock) fused on deposited layer, modifying the build plan based on the defects for a next layer to achieve the desired residual stress profile reads on “based on the determination of the probable reason as to why the solidified build material particles have the identified optical property, determine a modification to a condition of solidifying build material particles in a future layer of build material particles”.  The adjusting of a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in the next layers reads on “a condition of solidifying build material particles in a future layer of build material particles.”]
implement the determined modification to correct the condition.  Penny: Paragraphs [0017], [0061], [0062], [0102], and [0104] [As described above.] Penny: Paragraph [0020] (“...the method further includes communicating commands to the AM printer to institute the one updating the instructions for a subsequent layer and/or applying a dedicated correction process, among others known to those skilled in the art in view of the present disclosures.”) [The command communicated to update the instructions based on adjustments for a subsequent layer reads on “implement the determined modification to correct the condition”.]
Regarding dependent claim 4, this claim incorporates the rejection of claim 3. Penny further teaches:
The apparatus of claim 3, wherein the instructions are further executable to cause the processor to: 
determine that the probable reason as to why the solidified build material particles have the identified optical property comprises an oxygen level in a build zone at which the build material particles are solidified together, a temperature of the build material particles prior to receipt of fusing energy or a temperature of the build material particles following receipt of fusing energy. Penny: Paragraph [0010] (“For example, mean melt pool temperature may be used to adjust laser power, and the variance of that temperature over time provides a metric for process stability.”) Penny: Paragraph [0107] (“One simple way to affect porosity control can be to tune the laser scan parameters so porosity remains due to incomplete fusion of the powder (at low energy density) or can be generated by application of an excessive energy density, relative to the energy density that causes complete fusion.”) Penny: Paragraph [0122] (“FIG. 7B illustrates a distorted thermal gradient, as the porosity serves to locally lower  [Measuring the non-uniformity to be voids, cracking, porosity and other defects as a result of the tuning of the energy density being low or excessive reads on “determine that the probable reason as to why the solidified build material particles have the identified optical property”.  The distorted temperature gradient implying voids, cracking, porosity, and other defects read on “a temperature of the build material particles following receipt of fusing energy”.]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Penny and Jurg in view of US Patent Publication No. 2018/0128803 A1 to Foret (“Foret”).
Regarding dependent claim 5, this claim incorporates the rejection of claim 4. Penny further teaches:
The apparatus of claim 4, wherein the instructions are further to cause the processor to: 
...
based on the determination of the probable reason as to why the solidified material particles have the identified optical property is a temperature of the build material particles prior to receipt of fusing energy or a temperature of the build material particles following receipt of fusing energy, determine the modification to be a modification to a fusing energy applied to build material particles during solidifying of the build material particles. Penny: Paragraph [0010] (“The controller can be configured to determine statistical moments of the parameter(s), such as averages or variances, along spatial, temporal, or spectral dimensions of the recorded data. For example, mean melt pool temperature may be used to adjust laser power, and the variance of that temperature over time provides a metric for process stability. In alternate embodiments, the controller can be configured to extract at least one of spatial derivatives, temporal derivatives, or spectral derivatives and process such derivative(s) to generate a quality control assessment and/or process control signal. For example, measured thermal gradients across the melt pool enable one to optimally tune laser power...”) Penny: Paragraph [0015] (“For example, laser energy may be tuned in response to actual melt pool temperature and size as it fuses the material, thereby reducing the degree to which process instabilities manifest as defects in the completed component.”) Penny: Paragraph [0116] (“...laser power can be adjusted in a manner corresponding to powder density such that the material is fully melted, while simultaneously preventing excessive vaporization.”) Penny: Paragraphs [0107] and [0122] [As described in claim 4.] [The determination of the melt temperatures to tune or adjust the laser power or the laser energy as it fuses the material reads on “determine the modification to be a modification to a fusing energy applied to build material particles during solidifying of the build material particles”.]
Penny recognizes that variability in the properties of build components is the presence of surface oxidation on the melt pool (Paragraph [0132]). However, Penny and Jurg do not expressly teach based on the determination of the probable cause of the optical property is an improper oxygen level in the build zone, “determine the modification to be a modification to the Foret is directed to a method for the generative production of a three-dimensional component in a processing chamber. Foret teaches:
based on the determination of the probable reason as to why the solidified build material particles have the identified optical property is an oxygen level in the build zone, Foret: Paragraph [0018] (“The quality of the components manufactured depends on many parameters, particularly the process gas, its composition, purity, flow velocity etc. In this context, an essential factor is the oxygen content of the process gas, as this has a considerable effect on the component quality.”) Foret: Paragraph [0052] (“The negative effect of oxygen on the quality of the components produced by working titanium powder or titanium-containing powders may also be suppressed.”) Foret: Paragraph [0041] (“Most important for the reproducibility of the generative production method and the quality of the components manufactured is the oxygen content at the immediate processing location where the powder is melted. It is therefore advantageous if the process gas is extracted at a point in the immediate vicinity of the processing location and fed to the first and/or second oxygen sensor.”)  [The sensing of the process gas to determine the oxygen content and the negative effect on the component produced by working titanium powder or titanium-containing powder reads on “based on the determination of the probable reason as to why the solidified build material particles have the identified optical property is an oxygen level”.  The point in the immediate vicinity of the processing location reads on “the build zone”.] determine the modification to be a modification to the oxygen level in the build zone; and Foret: Paragraph [0026] (“...wherein the oxygen content of the process gas is determined, and which is characterised in that a first oxygen sensor and a second oxygen sensor are provided, and that the oxygen content of the process gas is determined by means of the first oxygen sensor and/or by means of the Foret: Paragraph [0029] (“...it was found that the oxygen content of the process gas has a decisive influence on the quality of the components. Therefore, control of the oxygen content must be variable depending on the quality requirements to which the component to be manufactured is subject.”) Foret: Paragraph [0049] (“In one embodiment of the invention, gas containing no oxygen is added to the process gas and/or the processing chamber, if the measured oxygen content is greater than a predefined comparison value. In this way, the oxygen content of the process gas in the processing chamber can be kept below a predefined maximum value.”) [In response to the measured oxygen content being greater than a predefined comparison value, adding gas containing no oxygen reads on “determine the modification to be a modification to the oxygen level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny, Jurg, and Foret before them, for based on the determination of the probable reason as to why the solidified build material particles have the identified optical property is an oxygen level in the build zone, determine the modification to be a modification to the oxygen level in the build zone because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
Because the oxygen content of the process gas has a decisive influence on the quality of components produced by additive manufacturing, the combination of Penny, Jurg, and Foret would provide a control of the oxygen content that is variable depending on the quality requirements to which the component to be manufactured, including high-quality components. Foret Paragraphs [0029] and [0051]  The combination of Penny and Foret would provide a Foret Paragraph [0023]

Claims 6, 7, 8, 9, 10, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Penny and Jurg and further in view of US Patent Publication No. 2020/00180023 A1 to Narita et al. (“Narita”).
Regarding dependent claim 6, this claim incorporates the rejection of claim 1. Penny and Jurg do not expressly teach, “determine a height of the solidified build material particles at the location on the layer from the stereoscopic 3D image”.  However, Narita describes a process abnormality detection system for a three-dimensional additive manufacturing device, which performs additive modeling by emitting a beam such as a light beam or an electron beam to laid powder and selectively hardening the powder. Narita teaches:
The apparatus of claim 1, wherein the instructions are further executable to cause the processor to: 
determine a height of the solidified build material particles at the location on the layer from the stereoscopic 3D image.  Narita: Paragraph [0081] (“FIG. 6 is an enlarged sectional view of the broken line area R in FIG. 1 before and after the emission of the light beam. As indicated on the left side, FIG. 6 illustrates a case where a forming layer 15 with a thickness Δt′ is formed by emitting the light beam to the powder bed 8 with a thickness Δt. In this case, a deformation amount C of the powder bed 8 by the emission of the light beam is obtained as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission. The shaping abnormality determination part 106 obtains such deformation amount C over the Narita: Paragraph [0082] (“The above-described third condition is defined by, for example, the expression Cmax<M by using the maximum deformation amount Cmax of the powder bed 8 and the movement amount M of the base plate per forming cycle.”) Narita: Paragraph [0083] (“When it is determined by the laying abnormality determination part 104 that a laying abnormality exists, the laying-abnormality warning notice part 108a issues a warning to that effect by operating the laying-abnormality warning part 44a. When it is determined by the forming abnormality determination part 106 that a shaping abnormality exists, the forming-abnormality warning notice part 108b issues a warning to that effect by operating the forming-abnormality warning part 44b.”) Narita: Paragraph [0064] (“…an analyzer part 34c for generating 3D data representing the surface shape of the powder bed 8 or the forming layer 15 on the basis of the image(s) of the fringe pattern captured by these image-capturing units 34 b1 and 34 b2. With the analyzer part 34c, the two-dimensional fringe pattern whose image(s) is captured by the image-capturing units 34 b1 and 34 b2 is transformed, on a pixel basis, to an independent three-dimensional coordinate system…”) [The laying abnormality determination part 104 and the forming abnormality part 106 of the control device 100 reads on “the processor”.  The deformation amount C of the powder bed 8 as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission over the surface of the forming layer reads on “determine a height of the solidified building material particles at the location on the layer”.  The image captured by the image-capturing units to generate 3D data reads on “the stereoscopic 3D image”.]
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny, Jurg, and Narita before them, to include a determination of a height of the solidified build material particles at the location on the layer from the stereoscopic 3D image because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
Similar to Penny, the description of Narita would provide a process for abnormality detection for a three-dimensional additive manufacturing device capable of detecting various kinds of abnormalities, which may occur in the middle of the forming process, in an early stage and accurately. Since the beam emission process after laying the powder is thermal processing, there is a possibility that the forming abnormality which involves a significant deformation may occur in the middle of the forming process; however, such forming abnormality can be detected accurately by the determination based on the third condition. Narita Paragraph [0012] The combination of Penny and Narita would make it possible to manufacture the three-dimensional additive manufactured product, which has fewer laying abnormalities and is of high quality. Narita Paragraph [0039]
Regarding dependent claim 7, this claim incorporates the rejection of claim 6. Narita further teaches:
The apparatus of claim 6, wherein the instructions are further executable to cause the processor to: 
determine a probable reason as to why the solidified build material particles at the location have the identified optical property from the determined height of the solidified build material particles at the location on the layer. Narita: Paragraph [0012] (“Under the Narita: Paragraphs [0081]-[0083] [As described in claim 6.] [The determination that the emission beam is out of range creating the deformation in the forming of the layer reads on “determine a probable reason”.] 
The motivation to combine Penny, Jurg, and Narita, which teach the features of the present claim, as submitted in claim 6, is incorporated herein.
Regarding dependent claim 8, this claim incorporates the rejection of claim 7. Penny further teaches:
The apparatus of claim 7, wherein the instructions are further executable to cause the processor to:   
based on the determination of the probable reason as to why the solidified build material particles have the identified optical property, determine a modification to a condition of solidifying build material particles in a future layer of build material particles; and Penny: Paragraph [0017] (“...process measurements for neighboring points, again including those in the preceding layer, can be fed-forward to more optimally set process parameters for subsequent points.”) Penny: Paragraph [0061] (“The feedstock to be fused to the component may be delivered as a powder or powdered material 38...”) Penny: Paragraph [0062] (“In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to Penny: Paragraph [0102] (“By way of non-limiting example, such a work flow can include the following steps: Print layer; Measure the temperature distribution of the part; Optionally reheat the part in specific locations if the temperature distribution is not favorable; Generate toolpaths to scan the next layer to achieve the desired residual stress profile;...”) Penny: Paragraph [0104] (“Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.”) [Quantifying defect morphology reads on “the determination”.  In response to the detection of the one or more defects of the powdered material (i.e., feedstock) fused on deposited layer, modifying the build plan based on the defects for a next layer to achieve the desired residual stress profile reads on “based on the determination of the probable reason as to why the solidified build material particles have the identified optical property, determine a modification”.  The adjusting of a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in the next layers reads on “to a condition of solidifying build material particles in a future layer of build material particles.”]
implement the determined modification to correct the condition of solidifying the build material particles in the future layer.  Penny: Paragraphs [0017], [0061], [0062], [0102], and [0104] [As described above.] Penny: Paragraph [0020] (“...the method further includes communicating commands to the AM printer to institute the one or more adjustments to the deposited or fused layer(s) prior to depositing or fusing all layers of the plurality of layers of the 3D object. The communication of these commands, for example, can be after the measurement and processing of the data from one or more layers occurs. The commands can include updating the instructions for a subsequent layer and/or applying a dedicated correction process, among others known to those skilled in the art in view of the present disclosures.”) [The command communicated to update the instructions based on adjustments for a subsequent layer reads on “implement the determined modification to correct the condition of solidifying the build material particles in the future layer”.]
Regarding independent claim 9, Penny teaches:
A method comprising: Penny: Abstract (“Systems, devices, and methods for additive manufacturing are provided that allow for components being manufactured to be assessed during the printing process.”)
…
identifying, by the processor and based on the stereoscopic 3D image of the layer, a location on the layer including the solidified build material particles having an optical property that is outside of a predefined threshold ...; Penny: Paragraph [0062] (“Each band 45 illustrated in the hypercube can be a different color to demonstrate temperatures (e.g., red, orange, yellow, green, blue, violet)... Parameters that can be measured by the spectrometer include but are not limited to one or more of a temperature distribution, emissivity, band ratios, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location...”) Penny: Paragraph [0068] (“...the controller 60 can effect those adjustments. Alternatively, the computational device 80 can do so... Some non-limiting examples of such adjustments include: adjusting an energy profile of a first laser of the AM printer 20 to maintain a desired temperature gradient about a portion ... Non-limiting examples of energy profiles can include energy delivered as a function of location within the laser spot...”) Penny: Paragraph [0112] (“... parameters under well-controlled conditions (e.g., known layer height and material), not all relevant parameters are generally known to the user of an SLM machine.”) Penny: Paragraph [0114] (“However, machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and ... the stochastic nature of powder particle movement may all manifest as variations in the characteristics of the powder layer across the build platform. This variance can cause defects in complete components, such as porosity resulting from under-fusion in regions of excessive powder deposition.”) Penny: Paragraph [0124] (“The processes for defect identification described herein provide quantitative methods to detect defects, either in departure from optimal process conditions or by post-layer inspection. This knowledge of defect type and severity is significant for effective remediation before adding [The controller detecting one or more defects of the deposited layers on the defect location or the porosity resulting from under-fusion in regions of excessive powder deposition reads on “identifying... a location on the layer including the solidified build material particles”.  The resulting variations in the characteristics of the powder layer or the porosity from the amount of energy density detected resulting from under-fusion reads on “an optical property”.  The severity of the measured parameters departing from the optimal process conditions reads on “an optical property that is outside a predefined threshold”.] 
...
determining, by the processor, a probable cause for the optical property based on the determined height of the solidified build material particles; and Penny: Paragraph [0114] [As described above.] Penny: Paragraph [0115] (“The present disclosure provides means for quantification and mitigation of such defects, through the ability to discriminate materials based upon their radiative signatures. Here, a multi-spectral image of the build platform can be taken after recoating, optionally after heating to a temperature below that required to fuse the material to enhance blackbody emission. The measured emissivity of each pixel can then be compared to previously measured spectral emissivity functions corresponding to bare, fused material and a deep layer of powdered material. Such a comparison may be performed, for example, by taking the normalized inner product to quantify the degree to which the region subtended by a pixel corresponds to one of these conditions. Regions lacking in powder density can exhibit more radiative character from the prior layer, whereas the radiative character of the powder can dominate where excess powder has been deposited.”) [The machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and the stochastic nature of powder particle movement creating variance or the excessive powder deposition read on “determining...a probable cause”.  The amount of excessive powder deposition reads on “the determined height of the solidified build material particles”.]
based on the probable cause for the optical property, outputting, by the processor, at least one of an alert or an instruction to correct a condition in solidifying build material particles in a future layer. Penny: Paragraph [0062] (“In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location; calculate optimal scan parameters in view of defect and feedstock properties...”) Penny: Paragraph [0104] (“Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.”) Penny: Paragraph [0116] (“These data may be used to alter process parameters, including laser power, spot size, and spot path, such that fluctuations in material properties of the completed article can be minimized. At the most basic level, laser power can be adjusted in a manner corresponding to powder density such that the material is fully melted, while simultaneously preventing excessive vaporization.”) [In response to the defects on the portion of deposited layer, adjusting laser power or adjusting the build plan including delivering extra feedstock to the defect location reads on “based on the probable cause for the optical property, outputting ... an instruction to correct a condition in solidifying build material particles in a future layer”.]
Penny does not expressly teach “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles;… generate a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images of the layer captured by the camera system”, as recited in amended independent claim 9.  Penny also does not expressly teach that the predefined threshold is a “range” and “based on the optical property at the location being outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the location on the layer based on the stereoscopic 3D image of the layer”.  Jurg, however, describes an additive manufacturing system and method is provided for fabricating 3D objects from successive layers of material.  Jurg teaches:
capturing, by a camera system, at least two images of a layer including solidified build material particles from different camera angle; Jurg: Paragraph [0003] (“SLS [selective laser sintering] systems partially melt a fraction of the individual particles to fuse the powder while SLM and EBM processes completely melt the powder material at the point of energy input. Jurg: Paragraph [0017] (“The use of multiple cameras allows increased image resolution of the image without resorting to expensive image sensors with large sensor arrays.”) Jurg: Paragraph [0018] (“The data captured by each image sensor is a spatially resolved image of the energy input in part of the specified area. When merged with the image data from the other image sensors, a single image with a relatively small amount of spatially resolved image data is indicative of the energy input across the whole area of interest within that layer of material. The comparison between this single image and a reference image requires little processing power and Jurg: Paragraph [0027] (“…the material is a powdered metal. In other forms, the material is a powdered polymer, ceramic or liquid polymer.”) Jurg: Paragraph [0076] and FIG. 1 (“A processor 56 controls three image sensors 30, 32 and 34 positioned outside the chamber 36 to view the build process through the window 28... Each of the image sensors 30, 32 and 34 has a corresponding field of view 38, 40 and 42 respectively. In combination, the respective fields of view cover the top most layer 18 of the build chamber 36.”) [The different field of views to capture image data from the material including powdered metal at the point of energy input reads on “capturing, by a camera system, at least two images of a layer including solidified build material particles from difference camera angles”.]
generating, by a processor, a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images;… Jurg: Paragraphs [0003], [0017], [0018], [0027], and [0076] and FIG. 1 [As described above.] Jurg: Abstract (…an image processor (56) to capture image data from each of the image sensors (30, 32, 34)…”) Jurg: Paragraph [0088] (“The single spatially resolved image 1 for one layer 3 of a 3D component indicates the specified area 4 of the powdered material to be consolidated by an energy projection assembly. Within the specified area 4, the image 1 indicates sufficient consolidation of the majority of the powder 5.”) [The single image from each field of view produced by each image sensor of a layer of a 3D component or 3D defect map reads on “generating, by a processor, a stereoscopic three-dimensional (3D) image of the layer …based on the at least two images”.]
Penny and Jurg before them to include a camera system and generating a 3D image based on two images of the layer captured by the camera system because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
A person of ordinary skill in the relevant art would be motivated to combine Penny and Jurg because the combination would allow locating potential defects from a single image rather than a large set of images captured at high frame rates dramatically reduces the amount of data processing. This in turn reduces processing times such that real time feedback control of the fabrication process requires far less processing power. As discussed further below, multiple image sensors allow a scalable system with much higher image resolution than otherwise possible. Jurg Paragraph [0015]
The severity of the defect condition as taught in Penny suggests a predefined threshold “range”.  However, Penny and Jurg do not expressly teach that the predefined threshold is a “range” and “based on the optical property at the location being outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the location on the layer based on the stereoscopic 3D image of the layer”.  Narita describes a process abnormality detection system for a three-dimensional additive manufacturing device, which performs additive modeling by emitting a beam such as a light beam or an electron beam to laid powder and selectively hardening the powder. Narita teaches:
identifying, by the processor and based on the stereoscopic 3D image of the layer, a location on the layer including the solidified build material particles having an optical property that is outside of a predefined threshold range; Narita: Paragraph [0011] (“determine that a Narita: Paragraph [0012] (“According to the above-described configuration (2), when the measurement result of the surface shape of the powder bed by the shape measurement sensor satisfies the third condition, it is determined that a forming abnormality is occurring. Under the third condition, the forming abnormality is determined based on whether or not the deformation amount of the powder bed due to emission of the beam is out of the third predetermined range.”) [The third predetermined range reads on “a predefined threshold range”.]
based on the optical property at the location being outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the location on the layer based on the stereoscopic 3D image of the layer; Narita: Paragraph [0070] (“FIG. 4 is a block diagram functionally illustrating an internal configuration of the control device 100...”) Narita: Paragraph [0081] (“FIG. 6 is an enlarged sectional view of the broken line area R in FIG. 1 before and after the emission of the light beam. As indicated on the left side, FIG. 6 illustrates a case where a forming layer 15 with a thickness Δt′ is formed by emitting the light beam to the powder bed 8 with a thickness Δt. In this case, a deformation amount C of the powder bed 8 by the emission of the light beam is obtained as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission. The shaping abnormality determination part 106 obtains such deformation amount C over the entire surface of the forming layer 15 and determines the forming abnormality based on whether its maximum value (maximum deformation amount) Cmax is within the third predetermined range Narita: Paragraph [0082] (“The above-described third condition is defined by, for example, the expression Cmax<M by using the maximum deformation amount Cmax of the powder bed 8 and the movement amount M of the base plate per forming cycle.”) Narita: Paragraph [0083] (“When it is determined by the laying abnormality determination part 104 that a laying abnormality exists, the laying-abnormality warning notice part 108a issues a warning to that effect by operating the laying-abnormality warning part 44a. When it is determined by the forming abnormality determination part 106 that a shaping abnormality exists, the forming-abnormality warning notice part 108b issues a warning to that effect by operating the forming-abnormality warning part 44b.”) Narita: Paragraph [0064] (“...at least one image-capturing unit 34 b 1 and 34 b 2 for capturing an image of the projected fringe pattern; and an analyzer part 34 c for generating 3D data representing the surface shape of the powder bed 8 or the forming layer 15 on the basis of the image(s) of the fringe pattern captured by these image-capturing units 34b1 and 34b2.”) [The deformation of the forming layer 15 over the entire surface reads on “based on the optical property at the location”. The third predetermined range reads on “predefined threshold range”.  The deformation amount C of the powder bed 8 as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission over the surface of the forming layer reads on “determining...a height of the solidified building material particles at the location on the layer”.  The laying abnormality determination part 104 and the forming abnormality part 106 of the control device 100 reads on “the processor”.  The image captured by the image-capturing units to generate 3D data reads on “the stereoscopic 3D image of the layer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny, Jurg, and Narita 
Similar to Penny, the description of Narita would provide a process for abnormality detection for a three-dimensional additive manufacturing device capable of detecting various kinds of abnormalities, which may occur in the middle of the forming process, in an early stage and accurately. Since the beam emission process after laying the powder is thermal processing, there is a possibility that the forming abnormality which involves a significant deformation may occur in the middle of the forming process; however, such forming abnormality can be detected accurately by the determination based on the third condition. Narita Paragraph [0012] The combination of Penny and Narita would make it possible to manufacture the three-dimensional additive manufactured product which has fewer laying abnormalities and is of high quality. Narita Paragraph [0039]
Regarding dependent claim 10, this claim incorporates the rejection of claim 9. Penny further teaches:
The method of claim 9, further comprising: 
determining the probable cause of the optical property as being one of an improper oxygen level in a build zone of a 3D printing system, the build material particles reaching an improper temperature prior to receiving fusing energy, or the build material particles reaching an improper temperature following receipt of fusing energy; Penny: Paragraph [0010] (“For example, mean melt pool temperature may be used to adjust laser power, and the Penny: Paragraph [0107] (“One simple way to affect porosity control can be to tune the laser scan parameters so porosity remains due to incomplete fusion of the powder (at low energy density) or can be generated by application of an excessive energy density, relative to the energy density that causes complete fusion.”) Penny: Paragraph [0122] (“FIG. 7B illustrates a distorted thermal gradient, as the porosity serves to locally lower the thermal diffusivity of the component. The resulting gradient can then be measured. In the interior of the part, nonuniformities in the temperature gradient imply voids, cracking, porosity, and other defects. As shown in FIGS. 7B, 7C, and 7D, the component 500 can have a porous region 516. Because data can be collected layer-by-layer, as illustrated by FIG. 7C, an inspection report mapping the exact three-dimensional size and shape of print defects can be computed, for example by stacking the 2D measurements, as best illustrated in FIG. 7D.”) [Measuring the non-uniformity to be voids, cracking, porosity and other defects as a result of the tuning of the energy density being low or excessive reads on “determine that the probable cause of the optical property”.  The distorted temperature gradient implying voids, cracking, porosity, and other defects due to incomplete fusion of powder read on “the build material particles reaching an improper temperature following receipt of fusing energy”.]
determining a modification to a condition of solidifying build material particles in a future layer of build material particles; and  Penny: Paragraph [0017] (“...process measurements for neighboring points, again including those in the preceding layer, can be fed-forward to more optimally set process parameters for subsequent points.”) Penny: Paragraph [0061] (“The feedstock to be fused to the component may be delivered as a powder or powdered material 38...”) Penny: Paragraph [0062] (“In some instances, the parameters can be sufficient to Penny: Paragraph [0102] (“By way of non-limiting example, such a work flow can include the following steps: Print layer; Measure the temperature distribution of the part; Optionally reheat the part in specific locations if the temperature distribution is not favorable; Generate toolpaths to scan the next layer to achieve the desired residual stress profile;...”) Penny: Paragraph [0104] (“Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.”) [Quantifying defect morphology reads on “determining”.  In response to the detection of the one or more defects of the powdered material (i.e., feedstock) fused on deposited layer, modifying the build plan based on the defects for a next layer to achieve the desired residual stress profile reads on “determining a modification”.  The adjusting of a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in the next layers reads on “a condition of solidifying build material particles in a future layer of build material particles.”]
implementing the determined modification to correct the condition.  Penny: Paragraphs [0017], [0061], [0062], [0102], and [0104] [As described above.] Penny: Paragraph [0020] (“...the method further includes communicating commands to the AM printer to institute the one or more adjustments to the deposited or fused layer(s) prior to depositing or fusing all layers of the plurality of layers of the 3D object. The communication of these commands, for example, can be after the measurement and processing of the data from one or more layers occurs. The commands can include updating the instructions for a subsequent layer and/or applying a dedicated correction process, among others known to those skilled in the art in view of the present disclosures.”) [The command communicated to update the instructions based on adjustments for a subsequent layer reads on “implementing the determined modification”.]
Regarding independent claim 13, Penny teaches:
A three-dimensional (3D) fabrication system comprising: Penny: Paragraph [0008] (“The [additive manufacturing] AM printer is configured to fuse or deposit a plurality of layers to manufacture a three-dimensional (3D) object according to a build plan (also referred to as a print plan).”) 
...
forming components; and Penny: Paragraph [0061] (“The communication lines 28, 30 allow the computational device 80 to communicate with the respective galvanometer 22 and the laser 24... Further, although the present illustration shows a single laser 24 and single laser beam 25, a plurality of lasers and/or laser beams is possible.”) 
a processor to: Penny: FIG. 1 [The computational device 80 and the controller 60 read on “a processor”.]
...
control the forming components to solidify build material particles in a selected area of the layer; Penny: Paragraph [0061] (“The computational device 80 can then scan or direct the laser toolpath by way of turning one or more mirrors 34 attached to the galvanometer rotor axes. The laser 24 can be configured to direct a laser beam towards a mirror 34 associated with the galvanometer 22 for eventual use at the printing site, i.e., at the melt pool 32... In response, the melt pool 32 may melt to allow the material of the melt pool 32 to be formed into the desired three-dimensional component 36 being manufactured. The feedstock to be fused to the component may be delivered as a powder or powdered material 38, as shown towards the left, top portion of the melt pool 32 of FIG. 1.”)
…
identify, from the stereoscopic 3D image, the solidified build material particles at a location on the layer having an unintended optical property;  Penny: Paragraph [0062] (“Each band 45 illustrated in the hypercube can be a different color to demonstrate temperatures (e.g., red, orange, yellow, green, blue, violet)... Parameters that can be measured by the spectrometer include but are not limited to one or more of a temperature distribution, emissivity, band ratios, radiation transport characteristics, and a melt pool shape. Additional details about such parameters are provided herein, or are otherwise understood by a person skilled in the art in view of the present disclosures. In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location...”) Penny: as a function of location within the laser spot...”) Penny: Paragraph [0096] (“Specifically, FIG. 6A illustrates the response of a component 600 to heating via exposure to laser radiation 610 in cross section. This locally heats the region 620, resulting in a thermally induced strain (denoted εth), or thermal expansion. Upon removing the heat source 610, this material solidifies ...”) Penny: Paragraph [0114] (“However, machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and/or the stochastic nature of powder particle movement may all manifest as variations in the characteristics of the powder layer across the build platform. This variance can cause defects in complete components, such as porosity resulting from under-fusion in regions of excessive powder deposition.”) [The controller detecting one or more defects of the deposited layers on the location with defects or the porosity resulting from under-fusion in regions of excessive powder deposition once the material solidifies to form the component reads on “identify...the solidified build material particles at a location on the layer having an unintended optical property”.] 
determine a modification to a condition of solidifying build material particles in a future layer of build material particles based on the identified solidified build material particles at the location having the unintended optical property; and Penny: Paragraph [0017] (“...process measurements for neighboring points, again including those in the preceding layer, can be fed-forward to more optimally set process parameters for subsequent points.”) Penny: Paragraph [0061] (“The feedstock to be fused to the component may be delivered as a  Penny: Paragraph [0062] (“In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: use one or more recovered control signals to quantify defect morphology; ... calculate optimal scan parameters in view of defect and feedstock properties; or apply one or more scan parameters to the build plan.”) Penny: Paragraph [0102] (“By way of non-limiting example, such a work flow can include the following steps: Print layer; Measure the temperature distribution of the part; Optionally reheat the part in specific locations if the temperature distribution is not favorable; Generate toolpaths to scan the next layer to achieve the desired residual stress profile;...”) Penny: Paragraph [0104] (“Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.”) [In response to the detection of the one or more defects of the powdered material (i.e., feedstock) fused on deposited layer, modifying the build plan based on the defects for a next layer to achieve the desired residual stress profile reads on “determine a modification to a condition of solidifying build material particles in a future layer of build material particles based on the identified solidified build material particles at the location having the unintended optical property”.  The adjusting of a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in the next layers reads on “a condition of solidifying build material particles in a future layer of build material particles.”]
implement the modification to correct the condition of solidifying the build material particles in the future layer according to the determined modification.  Penny: Paragraphs [0017], [0061], [0062], [0102], and [0104] [As described above.] [Generating toolpaths to scan the next layer to achieve the desired residual stress profile based on the modified build plan reads on “implement the modification to correct the condition of solidifying the build material particles in the future layer”.]
Penny does not expressly teach “a camera system to capture at least two images of a layer including solidified build material particles from different camera angles;… generate a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images of the layer captured by the camera system”, “a spreader”, and “control the spreader to apply a layer of build material particles in a build zone” as recited in amended independent claim 13.  Jurg, however, describes an additive manufacturing system and method is provided for fabricating 3D objects from successive layers of material.  Jurg teaches:
a camera system to capture at least two images of a layer including solidified build material particles from different camera angles;… Jurg: Paragraph [0003] (“SLS [selective laser sintering] systems partially melt a fraction of the individual particles to fuse the powder while SLM and EBM processes completely melt the powder material at the point of energy input. Jurg: Paragraph [0017] (“The use of multiple cameras allows increased image resolution of the image without resorting to expensive image sensors with large sensor arrays.”) Jurg: Paragraph [0018] (“The data captured by each image sensor is a spatially resolved image of the Jurg: Paragraph [0027] (“…the material is a powdered metal. In other forms, the material is a powdered polymer, ceramic or liquid polymer.”) Jurg: Paragraph [0076] and FIG. 1 (“A processor 56 controls three image sensors 30, 32 and 34 positioned outside the chamber 36 to view the build process through the window 28... Each of the image sensors 30, 32 and 34 has a corresponding field of view 38, 40 and 42 respectively. In combination, the respective fields of view cover the top most layer 18 of the build chamber 36.”) [The different field of views to capture image data from the material including powdered metal at the point of energy input reads on “capture at least two images of a layer including solidified build material particles from difference camera angles”.]
…generate a stereoscopic three-dimensional (3D) image of the layer including the solidified build material particles based on the at least two images of the layer captured by the camera system;… Jurg: Paragraphs [0003], [0017], [0018], [0027], and [0076] and FIG. 1 [As described above.] Jurg: Paragraph [0088] (“The single spatially resolved image 1 for one layer 3 of a 3D component indicates the specified area 4 of the powdered material to be consolidated by an energy projection assembly. Within the specified area 4, the image 1 indicates sufficient consolidation of the majority of the powder 5.”) [The single image from each field of view produced by each image sensor of a layer of a 3D component or 3D defect map reads on “generate a stereoscopic three-dimensional (3D) image of the layer …based on the at least two images of the layer captured by the camera system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny and Jurg before them to include a camera system and generating a 3D image based on two images of the layer captured by the camera system because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
A person of ordinary skill in the relevant art would be motivated to combine Penny and Jurg because the combination would allow locating potential defects from a single image rather than a large set of images captured at high frame rates dramatically reduces the amount of data processing. This in turn reduces processing times such that real time feedback control of the fabrication process requires far less processing power. As discussed further below, multiple image sensors allow a scalable system with much higher image resolution than otherwise possible. Jurg Paragraph [0015]
Penny and Jurg do not expressly teach, “a spreader” and “control the spreader to apply a layer of build material particles in a build zone”.  However, Narita describes a process abnormality detection system for a three-dimensional additive manufacturing device, which performs additive modeling by emitting a beam such as a light beam or an electron beam to laid powder and selectively hardening the powder. Narita teaches:
a spreader; Narita: Paragraph [0057] (“The three-dimensional additive manufacturing device 1 includes a powder laying unit 10 for forming the powder bed 8 by laying the powder on the base plate 2.”) [The powder laying unit reads on “a spreader”.]
a processor to: control the spreader to apply the layer of build material particles in a build zone; Narita: Paragraph [0086] (“Firstly, the three-dimensional additive manufacturing device 1 controls the powder laying unit 10 to lay the powder on the base plate 2 or on an (n-1)th layer of the powder bed 8 which has already been laid over the base plate, thereby forming the n-th layer of the powder bed 8 (step S101).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny, Jurg, and Narita before them, to include a spreader and the computational device 80 and the controller 60 of Penny to control the spreader to apply a layer of build material particles in a build zone as taught in Narita because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
Similar to Penny, the description of Narita would provide a process for abnormality detection for a three-dimensional additive manufacturing device capable of detecting various kinds of abnormalities, which may occur in the middle of the forming process, in an early stage and accurately.  As shown in Narita including a spreader or powder laying unit would allow for the power to be laid on a base plate or over an upper layer side to form the component of Penny. Narita Paragraph [0057] 
Regarding dependent claim 14, this claim incorporates the rejection of claim 13. Penny further teaches:
The 3D fabrication system of claim 13, wherein the processor is further to: 
...
determine the modification to the condition of solidifying build material particles in the future layer of build material particles Penny: Paragraphs [0017], [0061], [0062], [0102], [As described in claim 13.] based on the determined height of the solidified build material particles at the location. Penny: Paragraph [0016] (“In some instances, data recorded during a previous laser pulse(s), scan vector(s), layer(s), and/or entire components can be used to update process parameters for material to be fused. For example, consider this process implemented vector-wise for the first overhanging layer of a “Γ” shaped component, in which the laser is swept from left to right in parallel passes over the entire length of the component. The first scan vector may show optimal process parameters for the supported region on the left, however, this energy density can result in overheating of the unsupported region if performed without the real-time feedback mechanism of the preceding paragraph. However, after sensing the region of overheating along this first vector, the controller can compensate by reducing laser power for the corresponding segment of the second pass that lies adjacent to the overhanging regions of the first. More generally, data collected for any region near the vector to be scanned may be used to update process parameters. If a region under the vector to be scanned features a lack-of-fusion type defect, a capable controller may increase laser power or decrease scan speed for the vector segment over this region, thereby remelting the lower layer and eliminating the defect.”) [The overheating that can occur in the material to be fused (which reads on “future layer”), reads on “at least one of a level of unintended optical property”. The amount of excessive powder deposition reads on “the determined height of the solidified build material particles”.] 
Penny and Jurg do not expressly teach, “determine a height of the solidified build material particles having the unintended optical property at the location from the stereoscopic 3D image”.  However, Narita teaches:
determine a height of the solidified build material particles having the unintended optical property at the location from the stereoscopic 3D image; and Narita: Paragraph [0070] (“FIG. 4 is a block diagram functionally illustrating an internal configuration of the control device 100...”) Narita: Paragraph [0081] (“FIG. 6 is an enlarged sectional view of the broken line area R in FIG. 1 before and after the emission of the light beam. As indicated on the left side, FIG. 6 illustrates a case where a forming layer 15 with a thickness Δt′ is formed by emitting the light beam to the powder bed 8 with a thickness Δt. In this case, a deformation amount C of the powder bed 8 by the emission of the light beam is obtained as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission. The shaping abnormality determination part 106 obtains such deformation amount C over the entire surface of the forming layer 15 and determines the forming abnormality based on whether its maximum value (maximum deformation amount) Cmax is within the third predetermined range or not.”) Narita: Paragraph [0082] (“The above-described third condition is defined by, for example, the expression Cmax<M by using the maximum deformation amount Cmax of the powder bed 8 and the movement amount M of the base plate per forming cycle.”) Narita: Paragraph [0083] (“When it is determined by the laying abnormality determination part 104 that a laying abnormality exists, the laying-abnormality warning notice part 108a issues a warning to that effect by operating the laying-abnormality warning part 44a. When it is determined by the forming abnormality determination part 106 that a shaping abnormality exists, the forming-abnormality warning notice part 108b issues a warning to that effect by operating the forming-abnormality warning part 44b.”) Narita: Paragraph [0064] (“...at least one image-capturing unit 34 b 1 and 34 b 2 for capturing an image of the projected fringe pattern; and an analyzer part 34 c for generating 3D data representing the surface shape of the powder bed 8 or the forming layer [The laying abnormality determination part 104 and the forming abnormality part 106 of the control device 100 reads on “the processor”.  The deformation amount C of the powder bed 8 as the difference between the thickness Δt before the emission and the thickness Δt′ after the emission over the surface of the forming layer reads on “determine a height of the solidified building material particles ... at the location”.  The deformation of the formed layer reads on “the unintended optical property”.  The image captured by the image-capturing units to generate 3D data reads on “the stereoscopic 3D image”.]
The motivation to combine Penny, Jurg, and Narita, which teach the features of the present claim, as submitted in claim 13, is incorporated herein.
Regarding dependent claim 15, this claim incorporates the rejection of claim 13. Penny further teaches:
The 3D fabrication system of claim 13, wherein the processor is further to: 
determine a likely cause of the unintended optical property; and Penny: Paragraph [0114] (“However, machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and ... the stochastic nature of powder particle movement may all manifest as variations in the characteristics of the powder layer across the build platform. This variance can cause defects in complete components, such as porosity resulting from under-fusion in regions of excessive powder deposition.”) Penny: Paragraph [0115] (“The present disclosure provides means for quantification and mitigation of such defects, through the ability to discriminate materials based upon their radiative signatures. Here, a multi-spectral image of the build platform can be taken after recoating, optionally after heating to a temperature below that required to fuse the material to enhance blackbody emission. The [The machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and the stochastic nature of powder particle movement creating variance or the excessive powder deposition read on “determine a likely cause”.  The variance, such as under-fusion, caused reads on “of the unintended optical property”.]
determine the modification based on the determined likely cause of the unintended optical property.  Penny: Paragraph [0104] (“Accordingly, a work flow may also include steps such as ... adjust the build plan in view of one or more of the measured parameters... Aspects of the build plan that can be modified or adjusted include a scan speed, a laser power, a laser scan path, a spot size, and/or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers of the component.”) Penny: Paragraph [0016] (“If a region under the vector to be scanned features a lack-of-fusion type defect, a capable controller may increase laser power or decrease scan speed for the vector segment over this region, thereby ... eliminating the defect.”)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Penny, Jurg and Narita in view of Foret.
Regarding dependent claim 11, this claim incorporates the rejection of claim 10. Penny further teaches:
The method of claim 10, further comprising: 
...
based on the determination of the probable cause of the optical property is a temperature of the build material particles prior to receipt of fusing energy or a temperature of the build material particles following receipt of fusing energy, determining the modification to be a modification to a fusing energy applied to build material particles during fusing of the build material particles.  Penny: Paragraph [0010] (“The controller can be configured to determine statistical moments of the parameter(s), such as averages or variances, along spatial, temporal, or spectral dimensions of the recorded data. For example, mean melt pool temperature may be used to adjust laser power, and the variance of that temperature over time provides a metric for process stability. In alternate embodiments, the controller can be configured to extract at least one of spatial derivatives, temporal derivatives, or spectral derivatives and process such derivative(s) to generate a quality control assessment and/or process control signal. For example, measured thermal gradients across the melt pool enable one to optimally tune laser power...”) Penny: Paragraph [0015] (“For example, laser energy may be tuned in response to actual melt pool temperature and size as it fuses the material, thereby reducing the degree to which process instabilities manifest as defects in the completed component.”) Penny: Paragraph [0116] (“...laser power can be adjusted in a manner corresponding to powder density such that the material is fully melted, while simultaneously preventing excessive vaporization.”) Penny: Paragraphs [0107] and [0122] [As described in claim 4.] [The determination of the melt temperatures to tune or adjust the laser power or the laser energy as it fuses the material reads on “determine the modification to be a modification to a fusing energy applied to build material particles during fusing of the build material particles”.]
Penny recognizes that variability in the properties of build components is the presence of surface oxidation on the melt pool (Paragraph [0132]). Narita also describes that spatters produced from part of a melted powder in the middle of a forming process, may lead to incomplete fusion causing the occurrence of cracks and the inferior quality such as an increase in an oxygen concentration of a formed article (Paragraph [0005]). However, Penny, Jurg, and Narita do not expressly teach based on a determination that the probable cause of the optical property is an improper oxygen level in the build zone, “determining the modification to be a modification to the oxygen level in the build zone”.  Foret is directed to a method for the generative production of a three-dimensional component in a processing chamber. Foret teaches:
based on the determination of the probable cause of the optical property is an improper oxygen level in the build zone, Foret: Paragraph [0018] (“The quality of the components manufactured depends on many parameters, particularly the process gas, its composition, purity, flow velocity etc. In this context, an essential factor is the oxygen content of the process gas, as this has a considerable effect on the component quality.”) Foret: Paragraph [0052] (“The negative effect of oxygen on the quality of the components produced by working titanium powder or titanium-containing powders may also be suppressed.”) Foret: Paragraph [0041] (“Most important for the reproducibility of the generative production method and the quality of the components manufactured is the oxygen content at the immediate processing location where the powder is melted. It is therefore advantageous if the process gas is extracted at a point in the immediate vicinity of the processing location and fed to the first and/or second [The sensing of the process gas to determine the oxygen content and the negative effect on the component reads on “based on the determination of the probable cause of the optical property is an improper oxygen level”.  The point in the immediate vicinity of the processing location reads on “the build zone”.] determining the modification to be a modification to the oxygen level in the build zone; and Foret: Paragraph [0026] (“...wherein the oxygen content of the process gas is determined, and which is characterised in that a first oxygen sensor and a second oxygen sensor are provided, and that the oxygen content of the process gas is determined by means of the first oxygen sensor and/or by means of the second oxygen sensor depending on the desired quality of the component that is to be produced.”) Foret: Paragraph [0029] (“...it was found that the oxygen content of the process gas has a decisive influence on the quality of the components. Therefore, control of the oxygen content must be variable depending on the quality requirements to which the component to be manufactured is subject.”) Foret: Paragraph [0049] (“In one embodiment of the invention, gas containing no oxygen is added to the process gas and/or the processing chamber, if the measured oxygen content is greater than a predefined comparison value. In this way, the oxygen content of the process gas in the processing chamber can be kept below a predefined maximum value.”) [In response to the measured oxygen content being greater than a predefined comparison value, adding gas containing no oxygen reads on “determining the modification to be a modification to the oxygen level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny, Jurg, Narita, and Foret before them, for based on a determination that the probable cause of the optical property is an improper oxygen level in the build zone, determining the modification to be a modification to 
Because the oxygen content of the process gas has a decisive influence on the quality of components produced by additive manufacturing, the combination of Penny, Jurg, Narita, and Foret would provide a control of the oxygen content that is variable depending on the quality requirements to which the component to be manufactured, including high-quality components. Foret Paragraphs [0029] and [0051]  The combination of Penny, Jurg, Narita, and Foret would provide a generative production method and corresponding apparatus which enable better, and particularly reproducible adjustment and control of the process gas atmosphere in the processing chamber. Foret Paragraph [0023]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Penny, Jurg, and Narita in view of WO 2016/192748 to Sanz Ananos et al. (“Sanz”).
Regarding dependent claim 12, this claim incorporates the rejection of claim 9. Penny, Jurg, and Narita do not expressly teach that the level of the optical property is determined and “based on the determined level of the optical property exceeding a first predefined level, outputting the instruction to modify a condition of a solidifying operation on a future layer; and based on the determined level of the optical property exceeding a second predefined level, outputting the alert.” However, Sanz describes a controller that determines if the determined level of contraction is within an acceptable range. The controller modifies one or multiple operating parameters of the printing system such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range. Sanz teaches:
The method of claim 9, further comprising: 
determining a level of the optical property; Sanz: Paragraph [00029] (“The system 300 also comprises a build material measurement module 310 to determine a degree of contraction of a portion of solidified build material. In one example the build material measurement module 310 may comprise one or multiple height sensors that are suitable for accurately determining small height differences between a portion of unsolidified build material and a portion of solidified build material. For example, such a height sensor may need to accurately measure differences in the order of a few hundred microns, with an accuracy of a few microns. In this way, the degree of vertical contraction of a solidified portion of a build material may be determined.”) Sanz: Paragraph [00030] (“In one example, a height sensor used in the build material measurement module 310 may be an optical sensor based on commonly available, and relatively cheap, CD or DVD pickups. Such height sensors are generally well known and are suitable for accurately measuring small differences in height. In other examples, other kinds of sensors, such as laser sensors, may be used.”) [The height reads on “the optical property”.]
based on the determined level of the optical property exceeding a first predefined level, outputting the instruction to modify a condition of a solidifying operation on a future layer; and Sanz: Paragraphs [00029] and [00030] [As described above.] [Determining the accuracy of the height reads on “determining a level of the optical property”.] Sanz: Paragraph [00036] (“At 408, the controller 312 determines whether the determined degree of contraction is within an acceptable range or limits. If the controller 312 determines that the degree of contraction is within an acceptable range it controls the 3D printing system 300 to continue forming and selectively solidifying portions of formed layers of build material to form a 3D object. If, however, the controller 312 determines that the degree of contraction is not [The +/- 10% of reference contraction level reads on “a first predefined level”, and modifying operating parameters as a corrective action reads on “to modify a condition …”.]
 based on the determined level of the optical property exceeding a second predefined level, outputting the alert.  Sanz: Paragraph [00037] (“In one example, if at 408 it is determined that the degree of build material contraction is above or below a predetermined threshold an alert may be issued or the 3D printing build process may be stopped or interrupted to indicate, since such a condition may be indicative of a quality issue with the object being generated. The predetermined threshold may be above the acceptable range of contraction.”) [The predetermined threshold reads on “a second predefined level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penny, Jurg, Narita, and Sanz before them, for determining a level of the optical property; based on the determined level of the optical property exceeding a first predefined level, outputting the instruction to modify a condition of a solidifying operation on a future layer; and based on the determined level of the optical property exceeding a second predefined level, outputting the alert because the references are in the same field of endeavor as the claimed invention and they are focused on detecting abnormalities in additive manufacturing.
Penny, Jurg, Narita, and Sanz would provide an accurate measurement of differences in the order of a few hundred microns, with an accuracy of a few microns. In this way, the degree of vertical contraction of a solidified portion of a build material may be determined. Sanz Paragraph [0029] The combination of Penny, Narita, and Sanz would provide an alert to indicate of a quality issue with the object being generated. Sanz Paragraph [0037]
 It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2016/0224017 A1 to Huang et al. describes creating three-dimensional volume quality models of additively manufactured metal bodies are disclosed. The method includes additively manufacturing each metal layer of a metal body. One or more images of the first metal layer are obtained. The image(s) are processed to detect and map potential manufacturing defects in the first metal layer. A two-dimensional contour of the first metal layer is generated from the three-dimensional CAD model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117